OFFICE     OF THE All-ORNEY     GENERAL   OF TEXAS
                              AUSTIN




Eonormble,Jerre
State Trewurer
~anozu~o     Jesse &tnes, p8g8 2


    '8t V8l'hl8 PhO88, inoludiag the 8ktO t'PW8
    (where the ii8081 agenoy fee baa been depodtsa
                                                 7 :
    ll the bond holdeP8 eleot to oolleot thmmgh ollb
    or more agenoIe8 other th8a the 8kte Treasury, and
    th8 &i8tl'i.OtirrrozW% MqUO8tS l F&U&% &tf'the Wt
    deposited withlg u nnies to wh to bold8
                                      h     wer anet
    P-J-41
lienomblo Joaw   J4mea - p8ge 3
Hamrablo   Jea80 Jamor.- plrge4
Zamwable JesseJames -   page 5
APPRovBDt  OPIHIOH -
BY (f. w. s&haawn